Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the response filed 6/30/2022, wherein claims 1-20 are pending. 
Election/Restrictions
Applicant’s election without traverse of species A, figs. 1-8 in the reply filed on 6/30/2022 is acknowledged. The examiner has withdrawn claim 15 as pertaining to non-elected species B (fig. 9 shows overlapping sections defining the neck opening).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1 is rejected because it positively claims a human body by the phrase “said undergarment is sized and configured to be form-fitting on the wearer while being noncompressive”. By claiming sized and configured, the applicant is directly equating the size of the garment with the size of the wearer. This rejection can be obviated by removing “sized” and claiming “said undergarment is configured to be form-fitting on the wearer while being noncompressive”.
Claim 16 is rejected because it positively claims a human body by the phrase “said undergarment is sized and configured to be form-fitting on the wearer while being noncompressive”. By claiming sized and configured, the applicant is directly equating the size of the garment with the size of the wearer. This rejection can be obviated by removing “sized” and claiming “said undergarment is configured to be form-fitting on the wearer while being noncompressive”.

Any remaining claims are rejected as depending from a rejected base claim.

	
Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5, 8,14, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear what structure the applicant is intending to encompass by claiming “an inner weave pattern” and “an outer weave pattern” in light of applicant’s spec and dependent claims 3 and 4 because a weave pattern refers to the pattern of a woven fabric however it seems from the spec (paras. 42-44) and claims (3-4) that the applicant uses the term “weave pattern” to refer to a knit stitch pattern (tricot) rather than a woven pattern. For the purpose of this office action, the examiner is interpreting “weave pattern” as referring to either a knit or woven pattern. Please clarify what structure the applicant is intending to encompass with the term “weave pattern”.
Regarding claim 8, it is unclear if the “circumferential bustline” is intended to be a physical line on the garment or an imaginary line. For the purposes of this office action, the examiner is interpreting it as an imaginary line in light of applicant’s spec (fig. 1 does not show a seam or other line extending across the bust, it appears that the bust line (50) in fig. 2 is an imaginary placement line not actually disposed on the garment).
Regarding claim 14, it is unclear what is meant by “1-thread lingerie seam formed by a serging machine” because serging machines require at least 2 threads. Please clarify what structure the applicant is intending to encompass by this limitation.
Regarding claim 16, it is unclear what structure the applicant is intending to encompass by claiming “an inner weave pattern” and “an outer weave pattern” in light of applicant’s spec and dependent claim 19 because a weave pattern refers to the pattern of a woven fabric however it seems from the spec (paras. 42-44) and claim 19 that the applicant uses the term “weave pattern” to refer to a knit stitch pattern (tricot) rather than a woven pattern. For the purpose of this office action, the examiner is interpreting “weave pattern” as referring to either a knit or woven pattern. Please clarify what structure the applicant is intending to encompass with the term “weave pattern”.

Claim 19 recites the limitation "said sleeves" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the applicant intended for this claim to depend from claim 17 or intended to claim that the garment includes sleeves in claim 19.


All remaining claims are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,2, 13,16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blakely et al. (U.S. 20180310634).
	Regarding claim 1, Blakely teaches a noncompressive undergarment (figs. 1,3) (paras. 45,53,54, can have non-compression arms and bodice) configured to be donned by a wearer and worn underneath a garment to restrict direct contact between the wearer and the garment (abstract), said undergarment comprising: front and back undergarment panels (front of 20, fig. 1, 60, fig. 3) each presenting a top margin (50 and angled edges of 20 connected to sleeves, top edge of 60 at neckline and angled edges connected to sleeves) extending along a neck opening of the undergarment (figs. 1,3); and opposite undergarment sleeves (10) each connected to the undergarment panels and at least partly forming respective shoulders of the undergarment (figs. 1,3, paras. 31,78), each of said sleeves being connected along the top margin of each panel along respective raglan seams that end at spaced apart locations along the neck opening so that the sleeve forms a raglan sleeve (figs. 1,3, paras. 31,78), wherein said undergarment is sized and configured to be form-fitting on the wearer while being noncompressive (paras. 42,45,53,54).
Regarding claim 2, Blakely teaches said undergarment presenting opposite inner and outer garment surfaces (inside surface that would face the wearer when worn, opposite outer surface), said panels and said sleeves including a fabric that forms the garment surfaces (paras. 14, 26, 43,44,48), with the fabric having an inner weave pattern (stitch pattern visible on inner garment surface) associated with the inner garment surface and an outer weave pattern (stitch pattern visible on outer garment surface) associated with the outer garment surface (as outlined above, “weave pattern” is considered to refer to a knit or woven pattern in light of applicant’s specification).
Regarding claim 13, Blakely teaches said undergarment being devoid of any seams that attach one of the sleeves to the rest of the undergarment and extend about a circumference of said one of the sleeves (figs. 1,3).
Regarding claim 16, Blakely teaches a noncompressive undergarment (figs. 1,3) (paras. 45,53,54, can have non-compression arms and bodice)configured to be donned by a wearer and worn underneath a garment to restrict direct contact between the wearer and the garment (abstract), said undergarment comprising: front and back undergarment panels (front of 20, fig. 1, 60, fig. 3)  each presenting a top margin (50 and angled edges of 20 connected to sleeves, top edge of 60 at neckline and angled edges connected to sleeves) extending along a neck opening of the undergarment (figs. 1,3), said undergarment presenting opposite inner and outer garment surfaces (inner surface, opposite outer surface), said panels including a fabric that forms the garment surfaces (paras. 32,36), wherein said undergarment is sized and configured to be form-fitting on the wearer while being noncompressive (paras. 42,45,53,54); 
the fabric having an inner weave pattern (stitch pattern present on inner garment surface)  associated with the inner garment surface and an outer weave pattern (stitch pattern present on outer garment surface) associated with the outer garment surface (paras. 14, 26, 43,44,48, would necessarily have inner and outer weave patterns; as outlined above, “weave pattern” is considered to refer to a knit or woven pattern in light of applicant’s specification).
Regarding claim 17, Blakely teaches opposite undergarment sleeves(10) each connected to the undergarment panels to cooperatively form respective shoulders of the undergarment (figs. 1,3, paras. 31,78).
Regarding claim 18, Blakely teaches said undergarment being devoid of any seams that attach one of the sleeves to the rest of the undergarment and extend about a circumference of said one of the sleeves (figs. 1,3).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Blood (U.S. Patent No. 2104288) or, in the alternative, under 35 U.S.C. 103 as obvious over Blood (U.S. Patent No. 2104288) in view of Blakely et al. (U.S. 20180310634).

Regarding claim 1, Blood teaches a noncompressive undergarment (fig. 3)(not discloses as compressive and can be worn by a person of a size/shape so that it is non compressive) configured to be donned by a wearer and worn underneath a garment to restrict direct contact between the wearer and the garment (capable of being donned by a wearer and worn underneath a garment to restrict direct contact between the wearer and the garment), said undergarment comprising: front and back undergarment panels (pg. 1, col. 1, lines 45-55, col. 2, lines 1-15) each presenting a top margin (12,13,14) extending along a neck opening of the undergarment (fig. 1); and opposite undergarment sleeves(sleeves, fig. 3) each connected to the undergarment panels and at least partly forming respective shoulders of the undergarment (pg. 1, col. 2, lines 41-48, fig. 3), each of said sleeves being connected along the top margin of each panel along respective raglan seams that end at spaced apart locations along the neck opening so that the sleeve forms a raglan sleeve (pg. 1, col. 2, lines 41-48, fig. 3), wherein said undergarment is sized and configured to be form-fitting on the wearer while being noncompressive (can have shaped sides, pg. 1, col. 1, lines 48-50, wearer can be of a size so that the invention is form-fitting while being noncompressive).
To the extent that it might be argued that a person of ordinary skill in the art would not consider Blood as disclosing a non-compressive garment, Blakely teaches a noncompressive undergarment having raglan sleeves (figs. 1,3) (paras. 45,53,54, can have non-compression arms and bodice).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the undergarment of blood as a non-compressive undergarment in view of Blakely in order to provide greater wearer comfort when compared to a compression garment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-8,11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 20180310634) in view of Blatt (U.S. Patent No. 2718639).
Regarding claim 6, Blakely fails to teach said front undergarment panel including a pleated ruching area with laterally extending folds.
Blatt teaches an undergarment (fig. 2) having a front undergarment panel (front of 1)  including a pleated ruching area (at 5 including gathers) with laterally extending folds (fig. 2)(col. 2, lines 1-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a pleated ruching area with laterally extending folds to Blakely in view of Blatt in order to provide shaping to accommodate the wearer’s breasts (col. 2, lines 1-28 of Blatt).
Regarding claim 7, the Blakely/Blatt combined reference teaches said top margin of the front undergarment panel (50 and angled edges of 20 connected to sleeves)  including an upper neck margin (50)  that partly defines the neck opening, with the ruching area being located below the upper neck margin (fig. 2 of Blatt).
Regarding claim 8, the Blakely/Blatt combined reference teaches said front undergarment panel having a bust area extending laterally below the upper neck margin (area to receive the wearer’s bust, fig. 1) and intersected by a circumferential bustline of the undergarment (bust line extending through the bust area, examiner understands this to be an imaginary line, not an actual line on the garment), said ruching area being centrally located in the bust area along a lateral direction (fig. 2 of Blatt as applied to Blakely).
Regarding claim 11, Blakely teaches said undergarment panels being attached to one another along side panel seams (para. 47, fig. 1), but fails to teach each of said side panel seams forming a gather area with folds.
Blatt teaches an undergarment (fig. 2) having gather areas with folds (3) at the sides of the garment adjacent the bust area (fig. 2) (col. 1, lines 42-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the side panel seams of Blakely so as to form a gather area with folds in view of Blatt in order to provide suitable fullness at the outer parts of the breast region to accommodate the wearer’s bust (col. 1, lines 42-61 of Blatt).

Regarding claim 12, the Blakely/Blatt combined reference fails to teach said front undergarment panel including a pleated ruching area with laterally extending folds, said gather areas being positioned to vertically overlap the ruching area.
Blatt further teaches the undergarment (fig. 2) having a front undergarment panel (front of 1)  including a pleated ruching area (at 5 including gathers) with laterally extending folds (fig. 2)(col. 2, lines 1-28), said gather areas being positioned to vertically overlap the ruching area (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a pleated ruching area with laterally extending folds to the Blakely/Blatt combined reference, said gather areas being positioned to vertically overlap the ruching area in view of Blatt in order to further enhance shaping to accommodate the wearer’s breasts (col. 2, lines 1-28 of Blatt).

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 20180310634) in view of Blatt (U.S. Patent No. 2718639) and further in view of Kudo (U.S. Patent No. 4654894).
Regarding claim 9, the Blakely/Blatt combined reference teaches said undergarment presenting opposite inner and outer garment surfaces (inner surface, opposite outer surface of 20 and sleeves); and an elastic strip (5) being attached to the inner garment surface (fig. 2, dashed lines indicate 5 is on the interior) of the front undergarment panel in an upright direction to form the ruching area, with folds on opposite sides of the upright seam (col. 2, lines 1-28); but doesn’t explicitly teach the elastic strip attached along an upright seam.
 Kudo teaches a garment (figs. 1,2) having a shirring tape (26) sewn to the inside of the garment, the shirring tape attached along an upright seam (col. 2, lines 48-50).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have sewn the elastic strip of the Blakely/Blatt combined reference to the inner garment surface along an upright seam in view of Kudo in order to securely hold the elastic strip in place.
Regarding claim 10, it appears from fig. 2 of Blatt that the elastic strip has a length dimension that ranges from about two inches to about four inches, and the elastic strip is provided to form shaping/separate pockets for the bust (col. 2, lines 1-28). However, the Blakely/Blatt combined reference doesn’t specifically teach said elastic strip having a length dimension that ranges from about two inches to about four inches.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the elastic strip so as to have a length dimension that ranges from about two inches to about four inches, since it has been held that where the general conditions of a claim are disclosed in the prior art (length appearing to fall within the claimed range in fig. 2 and being for the same purpose as applicant’s elastic strip (i.e. to provide shaping/separating of the bust)), discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 20180310634) in view of Shirai (U.S. Patent No. 4937883).
Regarding claim 14, Blakely teaches said raglan seams comprising a 1-thread lingerie seam formed by a serging machine (para. 55, “formed by a serging machine” is product by process, an overlock stitch can be formed by a serger. An overlock stitch includes 1 thread and can be used on undergarments therefore the seams are considered to comprise a 1-thread lingerie seam); but fails to teach said raglan seams being sewn using a stretch thread.
Shirai teaches a garment including a seam stitched using elastic thread so that the stitching allows stretching of the material it stitches through  (col. 4, lines 63-66).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have sewn the raglan seams of Blakely using stretch thread in view of Shirai in order to allow stretching of the seam/surrounding material (col. 4, lines 63-66 of Shirai).

Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 20180310634) in view of Hanson Allen et al. (U.S. 20190330773).
Regarding claim 5, Blakely teaches the garment can be formed of one or more of nylon, polyester, spandex, cotton, wool, rayon, carbon, lures, modal, tencel, or any other art recognized fiber that is used in the production of garments (para. 44) fails to teach said inner and outer garment surfaces being configured so that the outer garment surface comprises a relatively low-friction surface when compared to the inner garment surface.
Hanson Allen teaches undergarments formed of fabric having exposed elastic threads on one side of the fabric so as to reduce sliding against the wearer’s skin thereby configured so that the outer garment surface comprises a relatively low-friction surface when compared to the inner garment surface (paras. 21-23, 26-29,33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the inner garment surface  of Blakely out of exposed elastic threads such that the outer garment surface comprises a relatively low-friction surface when compared to the inner garment surface in view of Hanson Allen in order to reduce sliding of the inner garment surface against the wearer's skin (para. 23 of Hanson Allen).
Regarding claim 20, Blakely teaches the garment can be formed of one or more of nylon, polyester, spandex, cotton, wool, rayon, carbon, lures, modal, tencel, or any other art recognized fiber that is used in the production of garments (para. 44) fails to teach said inner and outer garment surfaces being configured so that the outer garment surface comprises a relatively low-friction surface when compared to the inner garment surface.
Hanson Allen teaches undergarments formed of fabric having exposed elastic threads on one side of the fabric so as to reduce sliding against the wearer’s skin thereby configured so that the outer garment surface comprises a relatively low-friction surface when compared to the inner garment surface (paras. 21-23, 26-29,33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the inner garment surface  of Blakely out of exposed elastic threads such that the outer garment surface comprises a relatively low-friction surface when compared to the inner garment surface in view of Hanson Allen in order to reduce sliding of the inner garment surface against the wearer's skin (para. 23 of Hanson Allen).

	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (U.S. 20180310634) in view of Spencer et al. (U.S. 20170280784).

Regarding claim 19, Blakely teaches the undergarment having sleeves (fig. 1), but fails to teach said panels and said sleeves including a tricot fabric comprising a breathable, 4-way stretch fabric.
Spencer teaches a garment for covering a wearer’s arms and torso formed of breathable four-way stretch tricot fabric (para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the panels and sleeves of Blakely of a breathable four-way stretch tricot fabric in view of Spencer as doing so would provide the garment with stretchable and supportive material that is resistant to runs and relatively easy to sew (para. 33 of Spencer).





Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blood (U.S. Patent No. 2104288) ( or Blood (U.S. Patent No. 2104288) and Blakely et al. (U.S. 20180310634))  in view of Bushby et al. (U.S. 20160050994).
	Regarding claim 2, Blood teaches said undergarment presenting opposite inner and outer garment surfaces (inside surface facing wearer, opposite outer surface), the sleeves including a fabric that forms garment surfaces (pg. 1, col. 1, lines 14-23); but fails to teach the panels including a fabric that forms the garment surfaces, with the fabric having an inner weave pattern associated with the inner garment surface and an outer weave pattern associated with the outer garment surface.
Bushby teaches shirts are commonly formed by sewing together knit or woven fabrics (para. 113).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the panels and sleeves of Blood from a knit or woven fabric in view of Bushby to provide a flexible, comfortable garment as is common in the art. The fabric would necessarily have an inner weave pattern associated with the inner garment surface and an outer weave pattern associated with the outer garment surface due to how woven and/or knit fabrics are formed. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blood (U.S. Patent No. 2104288) ( or Blood (U.S. Patent No. 2104288) and Blakely et al. (U.S. 20180310634)) in view of Bushby et al. (U.S. 20160050994) and further in view of Spencer et al. (U.S. 20170280784).
Regarding claim 3, the Blood/Bushby combined reference fails to teach said panels and said sleeves including a tricot fabric comprising a breathable, 4-way stretch fabric.
Spencer teaches a garment for covering a wearer’s arms and torso formed of breathable four-way stretch tricot fabric (para. 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the panels and sleeves of the Blood/Bushby combined reference of a breathable four-way stretch tricot fabric in view of Spencer as doing so would provide the garment with stretchable and supportive material that is resistant to runs and relatively easy to sew (para. 33 of Spencer).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blood (U.S. Patent No. 2104288) ( or Blood (U.S. Patent No. 2104288) and Blakely et al. (U.S. 20180310634)) in view of Bushby et al. (U.S. 20160050994) in view of Spencer et al. (U.S. 20170280784) in view of Birk et al. (U.S. 20090019624).
Regarding claim 4, the Blood/Bushby/Spencer combined reference fails to teach said tricot fabric including a bamboo fabric material.
Birk teaches tricot base layer fabric formed from bamboo (paras. 15,51, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the tricot fabric of the Blood/Bushby/Spencer combined reference from bamboo in view of Birk in order to provide breathability and moisture management. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732   

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732